DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 27 April 2022, of application filed, with the above serial number, on 12 July 2019 in which claims 1, 4, 8, 11, 15, 19 have been amended. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 15 have each been amended to include the first GUI displaying communication statuses of the network “including an aggregate number of network errors detected over the network, the aggregate number of network errors including errors associated with the plurality of BACnet nodes and non-BACnet nodes on the network”. Support is stated as being found in paragraph 120. However, par. 120 offers:
In response to obtaining the status of each of the BACnet and non-BACnet nodes, the building network management platform can generate one or more communication statuses of the network by aggregating the status of each of the BACnet and non-BACnet nodes (operation 806). The communication statuses of a network can include at least one of: an amount of data being used over the network, a temporal rate of the data being used over the network, a number of packets being used over the network, a temporal rate of the packets being used over the network, a number of alarms being generated over the network, and a number of errors being detected over the network. 

Thus, as bolded above, aggregating the status of BACnet and non-BACnet nodes generates the one or more communication statuses of the network. Par. 119 offer what the status of the BACnet and non-BACnet nodes comprises:
Simultaneously with or subsequently to the building network management platform communicating with the BACnet nodes and non-BACnet nodes, the building network management platform can obtain data regarding a respective status of each of the plurality of BACnet nodes and non-BACnet nodes over the network (operation 804). The status of each of the BACnet nodes and non-BACnet nodes includes at least one of: an identifier of each of the BACnet nodes and non-BACnet nodes, a signal input (e.g., an analog input, a binary input, etc.) of each of the BACnet nodes and non-BACnet nodes, a signal output (e.g., an analog output, a binary output, etc.) of each of the BACnet nodes and non-BACnet nodes, one or more services (e.g., Who-Is, I-Am, Who-Has, I-Have, Read-Property, Read-Property Multiple, Write-Property, Write-Property Multiple, Subscribe COV, Subscribe COV Property, Confirmed COV Notification, Unconfirmed COV Notification, etc.) requested by each of the BACnet nodes and non-BACnet nodes, and a schedule of each of the BACnet nodes and non-BACnet nodes.

Thus, those paragraphs as well as the remainder of the specification only have support for aggregating those above-bolded statuses of the BACnet and non-BACnet nodes from par. 119. Thus, the errors being detected are associated with the network and not the non/BACnet nodes themselves. Such errors detected over the network are indefinite what they relate to lacking sufficient written description and not necessarily associated with the plurality of BACnet nodes and non-BACnet nodes on the network, particularly in light of the status being defined as an identifier, a signal input or output, services or a schedule.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Schubert et al (hereinafter “Schubert”, 2018/0076978) in view of Minnier (hereinafter “Minnier”, WO 2019/173298).
As per Claim 1, Schubert discloses a method for managing building networks, comprising: 
communicating with a plurality of building automation and control network (BACnet) nodes and non-BACnet nodes communicably coupled to one another over a network (at least paragraph 68-72; The smart gateway 530 is configured to provide an interface between the BMS network 502 and the non-BMS network 504; the BMS network 502 may be a Building Automation Control Network (“BACnet”); non-BMS network 504, may provide communication between one or more non-BMS systems or devices); 
obtaining data regarding a respective status of each of the plurality of BACnet nodes and non-BACnet nodes over the network (at least paragraph 76; webserver 614 may be configured to provide web-pages to devices which are connected directly to the smart gateway 530, such as via wireless radio 616. In some embodiments, the webserver 614 can provide a web-portal for a user to access the smart gateway 530. In some embodiments, the user can access the smart gateway 530 via mobile device 532 by accessing the web-portal (e.g. website) generated by the webserver 614. In some embodiments, the web-portal provides basic information associated with the smart gateway 530, such as configuration data, network data, status, errors, etc. In further embodiments, the web-portal may allow the user to fully configure the smart gateway 530 via the mobile device 532. For example, the user may be able to connect the smart gateway 530 to both the BMS network 502 and the non-BMS network 504 via the web-portal. In still further embodiments, the user may be able to configure the one or more devices associated with the non-BMS network 504 via the web-portal. This can allow a user to quickly and easily configure the smart gateway 530 such to provide the interface between the BMS network 502 and the non-BMS network 504); 
aggregating the data associated with the plurality of BACnet nodes and non-BACnet nodes to generate one or more communication statuses of the network (at least paragraph 93-97, 100, 37, 44; feedback signals from BMS actuators including status; operating status received by BMS controller from AHU controller (ie. BACnet node); the external network interface circuit 602 communicates with the non-BMS network 504 to discover all devices and/or subsystems on the non-BMS network 504. In one example, the external network interface circuit 602 communicates with the non-BMS network 504 via the non-BMS communication interface 632. At process block 906, the data from the discovered devices is organized into data structures by the external network interface circuit 602. In one embodiment, the data structures may be stored in one or more data tables, such as data structures 629, described above. In one embodiment, the data tables are stored in the device data module 630. The data tables may be configured to store data structures for each discovered non-BMS device; a device status update is detected by the external network interface circuit 602. The external network interface circuit 602 then transmits data packet 1116 to the virtual network manager 726. In one embodiment, the data packet 1116 includes an ADDRESS data message, and OFFLINE data message and an ERROR data message. The ADDRESS data message may be an address associated with the device having a status update. In one embodiment, the ADDRESS data message is a unique MAC address supplied by the external network interface circuit 602. The OFFLINE data message may be an binary signal indicating that the device has gone offline); 
displaying a first graphical user interface comprising a plurality of interactive sections, each of the plurality of interactive sections configured to display at least one of the one or more communication statuses of the network (at least paragraph 104; Fig. 13; exemplary dashboard 1300 of a building automation system is shown, according to some embodiments. For example, the dashboard may be a dashboard associated with a building automation system, such as Metasys from Johnson Controls. In one embodiment, the dashboard 1300 may include a non-BMS units and spaces section 1302, and a non-BMS data section 1304. The non-BMS units and spaces section 1302 contains one or more non-BMS devices and the associated spaces that they service. In one embodiment, the building automation system can obtain this information from the smart gateway 520. The smart gateway 520, using the methods described above, may present the non-BMS devices to the building automation system such that they building automation system sees the non-BMS devices the same as it would see any other BMS device on the BMS network. Similarly, the non-BMS data section 1304 may contain data related to the one or more listed non-BMS devices. Again, this data is provided via the smart gateway 520 to the building automation system such that the building automation system sees the non-BMS device data the same as it would see BMS device data provided by BMS devices on the BMS network. Accordingly, the smart gateway provides a user with seamless interaction with non-BMS devices).
Schubert fails to explicitly disclose [the first GUI display] including an aggregate number of network errors detected over the network, the aggregate number of network errors including errors associated with the plurality of BACnet nodes and non-BACnet nodes on the network, and in response to a user selection of a particular communication status, launching a second graphical user interface to display information associated with the selected communication status. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Minnier. Minnier discloses, in an analogous art, displaying a single GUI dashboard of a BMS including multiple different protocols including BacNet and Modbus (non-BacNet) allowing a user to monitor overall health, the dashboard displaying alarms, detecting and alerting about network errors, wherein a monitoring user can select with interactive maps, various parts of a network and equipment to view additional information about the selection (at least Minnier par. 48-52, 55). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Minnier’s dashboard with Schubert’s dashboard as this would give the user more information on a network errors and troubleshoot overall health of the building network, BACNET and non-BACNET issues easier with more graphical information. 
As per Claim 2. The method of claim 1, further comprising: periodically or continuously retrieving the data regarding the respective status of each of the plurality of BACnet nodes and non-BACnet nodes of the network (at least paragraph 64-65, 84-86).
As per Claim 3. The method of claim 1, wherein the status of each of the plurality of BACnet nodes and non-BACnet nodes comprises at least one of: an identifier of each of the plurality of BACnet nodes and non-BACnet nodes, a signal input of each of the plurality of BACnet nodes and non- BACnet nodes, a signal output of each of the plurality of BACnet nodes and non-BACnet nodes, one or more services requested by each of the plurality of BACnet nodes and non-BACnet nodes, and a schedule of each of the plurality of BACnet nodes and non-BACnet nodes (at least paragraph 90-92, 44).
As per Claim 4. The method of claim 1, wherein the one or more communication statuses of the network comprise at least one of: an amount of data being used over the network, a temporal rate of the data being used over the network, a number of packets being used over the network, a temporal rate of the packets being used over the network, a number of alarms being generated over the network (at least Schubert paragraph 59, 76, 91, 100; eg. alarm rate; Minnier par. 48-52, 55, fig. 15; displaying more than one alarm or alert; dashboard).
As per Claim 5. The method of claim 1, further comprising: identifying a first portion of the data that is associated with the BACnet nodes based on the statuses of the BACnet nodes; identifying a second portion of the data that is associated with the non-BACnet nodes based on the statuses of the non-BACnet nodes; aggregating the first portion of the data to generate a first subset of the one or more communication statuses of the network; aggregating the second portion of the data to generate a second subset of the one or more communication statuses of the network; and displaying, on the graphical user interface, the first subset of the one or more communication statuses of the network in at least a first one of the plurality of interactive sections and the second subset of the one or more communication statuses of the network in at least a second one of the plurality of interactive sections (at least paragraph 104; BMS spaces and section and non-BMS spaces and section).
As per Claim 6. The method of claim 5, wherein the first subset of the one or more communication statuses of the network comprise at least one of: an amount of BACnet data being used over the network, a temporal rate of the BACnet data being used over the network, a number of BACnet packets being used over the network, a temporal rate of the BACnet packets being used over the network, and wherein the second subset of the one or more communication statuses of the network comprise at least one of: an amount of non-BACnet data being used over the network, a temporal rate of the non-BACnet data being used over the network, a number of non-BACnet packets being used over the network, a temporal rate of the non-BACnet packets being used over the network (at least Schubert paragraph 104; BMS spaces and section and non-BMS spaces and section; Minnier par. 48-52, 55, fig. 15).
As per Claim 7. The method of claim 1, wherein the information displayed on the second graphical user interface comprises at least one of: a plurality of services associated with the selected communication status, a respective number of packets associated with each of the plurality of services, an explanatory description of each of the plurality of services, a source of each of the plurality of services, and a destination of each of the plurality of services (at least Schubert paragraph 104; BMS spaces and section and non-BMS spaces and section; Minnier par. 48-52, 55, fig. 15).
Claims 8-20 do not, in substance, add or define any additional limitations over claims 1-7 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443